DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 8 and  22-23 are amended. No new matter is introduced. Claims 14-21 and 25 are cancelled. Claims 1-13, 22-24 and 26-28 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action.

Patent /Citation
Patentee/Author
US 20140260565 A1
Imamura et al. hereinafter Imamura
US 9201049 B2
Beemer


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 22-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Beemer.
With respect to claim 1, Imamura discloses a biocompatible pump head (pump head 8) for a pump (pump body 2) comprising: 
a reinforcement body for a pump head (pump head 8 body is interpreted as a reinforcement body for pump body 2) having first and second apertures therein (As illustrated at least in Fig. 1A, pump head 8 is provided with inlet and outlet apertures connected to suction port 8b and discharge port 8c respectively), each aperture coupled with a fluid pathway (8b and 8c) extending between the apertures and a chamber (pump chamber 8a) in the pump head 8 body), the chamber configured to receive a portion of a pump (at least Fig. 2 illustrates pump plunger 3 within pump chamber 8a), wherein each fluid pathway (8b and 8c) has a diameter that is smaller than a diameter of the chamber (referring to at least Fig. 2, diameter of 8b and 8c are smaller than 8a); and 
a biocompatible layer lining the chamber of said reinforcement body (As shown by a thick line in FIG. 2, the film 14 of an acid-resistant material may also be formed on the inner surface of the pump chamber 8a).
Imamura discloses the claimed invention except for a biocompatible layer lining each of the fluid pathways.  
Beemer discloses a biocompatible layer lining each of the fluid pathways (col. 15 lines 36-64, Biocompatible tee 770 is formed by injecting molded material 760 into reinforcement insert 770).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teaching of Beemer so that each of the fluid pathways of Imamura will have a biocompatible layer as disclosed in Beemer’s invention for the predictable benefit of  preventing sample fluid contamination when fluid passes through Imamura’s analytical system. Doing so reduces potentially erroneous results caused by contaminants such as ions from Imamura’s passage ways (col. 3 lines 24-45, Beemer). 
With respect to claim 2, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 1 above. Imamura further discloses said reinforcement body comprises stainless steel (¶[0027] discloses the pump head is formed of metal such as stainless steel).  
With respect to claim 3, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 2 above. Imamura further discloses said biocompatible layer comprises polyetheretherketone (PEEK) (¶[0026] discloses polyether ether ketone (PEEK) as a film that covers pump chamber).  
With respect to claim 4, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 5,000 psi (col. 5 lines 14-22 discloses the reinforcement insert withstand operating pressures above 12,000 psi, and even operating pressures above 25,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s pump head able to withstand pressures of at least 5,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 5, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 10,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s pump head is able to withstand pressures of at least 10,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 6, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 15,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s said pump head is able to withstand pressures of at least 15,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 7, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 20,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s said pump head is able to withstand pressures of at least 20,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 8, Imamura discloses an analytical instrument system (Fig. 3 illustrates liquid chromatograph system) comprising a pump (pump body 2), wherein said pump further comprises a pump head (pump head 8) having a reinforcement body (pump head 8 body is interpreted as a reinforcement body for pump body 2) comprising a pump chamber (pump chamber 8a) and first and second apertures coupled with respective first and second As illustrated at least in Fig. 1A, pump head 8 is provided with inlet and outlet apertures connected to suction port 8b and discharge port 8c respectively and pump chamber 8a), wherein each fluid pathway (8b and 8c) has a diameter that is smaller than a diameter of the pump chamber (referring to at least Fig. 2, diameter of 8b and 8c are smaller than 8a) and the reinforcement body further comprises a biocompatible layer lining the pump chamber (as shown by a thick line in FIG. 2, the film 14 of an acid-resistant material may also be formed on the inner surface of the pump chamber 8a).
Imamura discloses the claimed invention except for a biocompatible layer lining each of the first and second fluid pathways.  Beemer discloses a biocompatible layer lining each of the fluid pathways (col. 15 lines 36-64, Biocompatible tee 770 is formed by injecting molded material 760 into reinforcement insert 770).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teaching of Beemer so that each of the first and second fluid pathways of Imamura will have a biocompatible layer as disclosed in Beemer’s invention for the predictable benefit of  preventing sample fluid contamination when fluid passes through Imamura’s analytical system. Doing so reduces potentially erroneous results caused by contaminants such as ions from Imamura’s passage ways (col. 3 lines 24-45, Beemer). 
With respect to claim 9, Imamura and Beemer disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head is able to withstand  discloses the reinforcement insert withstand operating pressures above 12,000 psi, and even operating pressures above 25,000 psi).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s pump head able to withstand pressures of at least 5,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 10, Imamura and Beemer disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head is able to withstand pressures of at least 10,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s pump head is able to withstand pressures of at least 10,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 11, Imamura and Beemer disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head is able to withstand pressures of at least 15,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s said pump head is able to withstand pressures of at least 15,000 psi as 
With respect to claim 12, Imamura and Beemer disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head-is able to withstand pressures of at least 20,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s said pump head is able to withstand pressures of at least 20,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 13, Imamura and Beemer disclose the analytical instrument system according to claim 8 above. Imamura further discloses said analytical instrument system comprises at least one of a liquid chromatography system (Fig. 3 illustrates liquid chromatograph), an ion chromatography system, a high pressure liquid chromatography system, an ultra-high pressure liquid chromatography system, or a gas chromatography system.
With respect to claim 22, Imamura discloses a biocompatible pump head (pump head 8) for a pump (pump body 2) comprising: 
Page 3 of 10a reinforcement body for a pump head (pump head 8 body is interpreted as a reinforcement body for pump body 2) having first and second apertures therein (As illustrated at least in Fig. 1A, pump head 8 is provided with inlet and outlet apertures), each aperture coupled with a fluid pathway therethrough (8b and 8c), the fluid pathways, extending between the apertures and a chamber in the reinforcement body configured to receive a portion of a pump at least Fig. 1A illustrates pump head 8 is provided with inlet and outlet apertures connected to suction port 8b and discharge port 8c respectively), wherein each fluid pathway (8b and 8c) has a diameter that is smaller than a diameter of the chamber (referring to at least Fig. 2, diameter of 8b and 8c are smaller than 8a) and is configured to accommodate flow of a biocompatible material (mobile phase 22); and a biocompatible layer lining the chamber of said reinforcement body (As shown by a thick line in FIG. 2, the film 14 of an acid-resistant material may also be formed on the inner surface of the pump chamber 8a).
Imamura discloses the claimed invention except for a biocompatible layer lining each of the fluid pathways and the reinforcement body configured to withstand pressures of at least 5,000 psi.  
Beemer discloses a biocompatible layer lining each of the fluid pathways (col. 15 lines 36-64, Biocompatible tee 770 is formed by injecting molded material 760 into reinforcement insert 770).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teaching of Beemer so that each of the fluid pathways of Imamura will have a biocompatible layer as disclosed in Beemer’s invention for the predictable benefit of  preventing sample fluid contamination when fluid passes through Imamura’s analytical system. Doing so reduces potentially erroneous results caused by contaminants such as ions from Imamura’s passage ways (col. 3 lines 24-45, Beemer). 
Beemer further discloses the reinforcement body configured to withstand pressures of at least 5,000 psi (col. 5 lines 14-22 discloses the reinforcement insert withstand operating pressures above 12,000 psi, and even operating pressures above 25,000 psi).

With respect to claim 23, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 22 above. Imamura further discloses said reinforcement body comprises stainless steel (¶[0027] discloses the pump head is formed of metal such as stainless steel).  
  With respect to claim 24, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 22 above. Imamura further discloses said biocompatible layer comprises polyetheretherketone (PEEK) (¶[0026] discloses polyether ether ketone (PEEK) as a film that covers pump chamber).    
With respect to claim 26, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 22 above. Beemer further discloses said pump head is able to withstand pressures of at least 10,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s pump head is able to withstand pressures of at least 10,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 27, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 22 above. Beemer further discloses said pump head is able to withstand pressures of at least 15,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s said pump head is able to withstand pressures of at least 15,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
With respect to claim 28, Imamura and Beemer disclose the biocompatible pump head for a pump according to claim 22 above. Beemer further discloses said pump head is able to withstand pressures of at least 20,000 psi (col. 5 lines 14-22…withstand operating pressures above 12,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamura with the teachings of Beemer  so that Imamura’s said pump head is able to withstand pressures of at least 20,000 psi as disclosed in Beemer’s invention for the predicable benefit of enhancing the pump head strength to be able to withstand the output of the pump.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 22-24 and 26-28 have been considered but are moot because the new ground of rejection does not rely on the combination of  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/11/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861 

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861